Title: To George Washington from Jonathan Boucher, 3 March 1770
From: Boucher, Jonathan
To: Washington, George



Sir
Caroline [c.3 March 1770]

It gives Me infinite Uneasiness to find myself under a Necessity of making a disagreeable application to You; but so am I circumstanced that this is almost my last Resort, to preserve Me from a very distressg Situa[tio]n.
Doubtless, You have heard of the calamitous Fate of poor Mrs Campbell. At the Best, her Situa[tio]n was piteous; but it was rendered much more so by her being deserted by every Friend & Relative. I never had an insensible Heart; but a Female reduced from Opulence to extreme Indigence & penury was an object I never could look on, unmov’d. There were few of her Acquaintance who could not have been of more effectual Service to Her than I, who neither have a Fortune, nor have yet learn’d how to make one. Yet (unluckily for Me in this Instance) I had Credit; & the Sheriff offering to trust Me for any Slaves I might chuse to purchase, till April, my Discre[tio]n yielded to my Humanity, & I bought, for Mrs Campbell’s Use, to the Amount of £370. Of this Mr Claiborne promises to pay 50£ & Mr Roger Dixon £100, wc. He owed to Mrs Campbell: The Balance I am accountable for. Will it be in your Power, Sir, to lend Me this Sum? I am asham’d almost to tell You, that if You cannot, I see no other Means of raising it with Certainty, but by selling my Negroes, which yet I cannot do without infinite Inconvenience. I have try’d to collect it from outstanding Debts here in Virga, but in vain: I try’d to borrow it in Maryland, equally in vain. So that, in Truth, I find myself reduc’d to a chance of being broke up for a Sum not much exceeding £200. I am in Hopes Mastr Custis’s Estate may be able to spare This,

which I can only promise to pay again, if requir’d, in any Time after a Year; & that You may run no Risque, I will either give You sufft personal Security, or a Mortgage of Negroes of much more Value than the Sum I ask.
It may appear to You perhaps, Sir, that I have been very improvident to be thus perplex’d in raising £220; & This is but too true; for as I never had a Wish to become a rich Man, I have only endeavoured so to square my Expences, as that my Income might just ansr my own Occasions, witht ever dreamg of so unexpected a Demand as the present.
Let me only add, that if You can by any Means, oblige Me with this Money, You will observe it must be before the first of April; & that your doing it will be conferring a very lasting Obliga[tio]n on, Sir, Yr most Obedt & very Hble Servt

Jonan Boucher


Mr Addison, who left This a few Days ago, has undertaken to purchase Me a waiting Boy, as I am in great Want of one; & to send Him over to your House, by Friday, in Hopes it may be in your Power to contrive Him down to Me. As Joe will probably have some Luggage, I fear He will not be able to bring Him, otherwise I believe He might witht hurtg his Horse. If You see He cannot, I beg You wd by no means send on purpose, but be so good as to let the Boy (if indeed I get one) stay with You, till some conven[ien]t oppty offers.

